Because the proof of defendant's guilt is so overwhelming, I concur in the result.
But lest this decision, as a precedent, be misused (possibly in the prosecution of some unfortunate who is innocent of the crime charged against him), I think we should add the following. The misconduct of the prosecution, as disclosed by the record, was so persistent and repeated that it seems almost systematic. I agree that insofar as it was manifested in the examination of Miss Guth the record is not in such shape as to justify reversal upon that ground.
The misconduct was persisted in, defiantly, during the cross-examination of defendant, as appears from the portion thereof quoted by the Chief Justice. I cannot agree that the objection then made should be held insufficient to support the assignment of error based thereon. Counsel for defendant challenged the questions propounded as "improper." Just why isn't that enough? The trial court must have assumed that the county attorney's office had information justifying the challenged questions. But both record and argument here are barren of suggestion that the objectionable questions were based upon information that there had occurred the condemning conversation implied by the questions. Such an implication, coming from such an official and *Page 44 
responsible source as a county attorney, is calculated to, and ordinarily does, make an immediate impression on a jury. That is why, when they are unsupported by proof, as they are here, they are prejudicial and therefore objectionable.
What has just been said will serve, I trust, as a warning sufficient to prevent future misuse of this decision. I concur in the result only because defendant's guilt is so clearly established that it is difficult for fancy, to say nothing of reason, to formulate any ground for giving him another trial.